31 N.Y.2d 938 (1972)
Cross Properties, Inc. et al., Appellants, and Swiss Bank Corporation, Ltd. (London Office Nominees), Plaintiff,
v.
Brook Realty Co., Inc., Respondent, Cushman & Wakefield, Inc. et al., Defendants, and Dollar Land Holdings Limited et al., Appellants.
Court of Appeals of the State of New York.
Argued December 1, 1972.
Decided December 29, 1972.
Herbert M. Wachtell, Bernard W. Nussbaum, Theodore M. Gewertz, Peter D. McKenna, Roger Bryant Hunting, Douglas S. Liebhafsky and Gerald Nolan for appellants.
Charles G. Moerdler, Frederick G. Schmidt, Robert D. Steefel, Laurence Greenwald and Robert P. Stein for respondent.
Concur: Judges BURKE, SCILEPPI, BERGAN, BREITEL, JASEN and GIBSON. Taking no part: Chief Judge FULD.
Order affirmed, with costs, on the opinion at the Appellate Division. Question certified answered in the affirmative.